In the

       United States Court of Appeals
                           For the Seventh Circuit
                                 ____________________ 
No. 17‐1655 
IN RE: JIMMY JOHN’S OVERTIME LITIGATION 
                                 ____________________ 

          Appeal from the United States District Court for the 
             Northern District of Illinois, Eastern Division 
Nos. 14‐cv‐5509, 15‐cv‐1681 and 15‐cv‐6010 — Charles P. Kocoras, Judge. 
                                 ____________________ 

    ARGUED NOVEMBER 8, 2017 — DECIDED DECEMBER 14, 2017 
                 ____________________ 

    Before WOOD, Chief Judge, and FLAUM and HAMILTON, Cir‐
cuit Judges. 
    FLAUM,  Circuit  Judge.  Plaintiffs‐appellants  brought  this 
collective  and  class  action  lawsuit  against  Jimmy  John’s1  on 
behalf  of  all  assistant  store  managers  nationwide  for  viola‐
tions of the Fair Labor Standards Act (“FLSA”). Although the 
vast  majority  of  plaintiffs  work  in  stores  owned  by  fran‐
chisees,2 they claim that Jimmy John’s is their joint employer. 
                                                      
     1  The  Jimmy  John’s  corporate  defendants  comprise  Jimmy  John’s, 

LLC;  Jimmy  John’s  Enterprises,  LLC;  and  Jimmy  John’s  Franchise,  LLC 
(collectively, “Jimmy John’s”). 
     2 Jimmy John’s owns just 2% of their stores; the rest are operated by 

franchisees.  
2                                                     No. 17‐1655 

Two years into this litigation, plaintiffs also filed separate law‐
suits  against  their  franchisee  employers  in  federal  district 
courts across the country, asserting the same claims. The dis‐
trict  court  subsequently  enjoined  plaintiffs  from  pursuing 
their  lawsuits  against  the  franchisee  employers  until  their 
claims against Jimmy John’s were resolved. We reverse.    
                           I. Background 
     A. Consolidation 
   This  consolidated  class  and  collective  action  began  as 
three separate lawsuits.  
    On July 18, 2014, plaintiff Emily Brunner filed a complaint 
in the Northern District of Illinois against Jimmy John’s and 
her franchisee employer for violations of the FLSA and Illinois 
state  wage  and  hour  laws.  Brunner,  an  assistant  store  man‐
ager at a Jimmy John’s sandwich shop, alleged that she was 
misclassified  as  exempt  from  federal  and  state  wage‐and‐
hour laws and sought unpaid overtime. Brunner brought the 
suit as a putative class and collective action on behalf  of all 
assistant  store  managers  who  worked  at  both  franchisee‐
owned  and  corporate‐owned  Jimmy  John’s  restaurants  na‐
tionwide.  
    On February 25, 2015, plaintiff Alexander Whiton filed a 
separate class action complaint in the Northern District of Il‐
linois that asserted the same claims against Jimmy John’s and 
his franchisee employer. On March 12, 2015, the district court 
consolidated the Whiton action with the Brunner action.  
    On March 2, 2015, plaintiff Scott Watson filed a complaint 
in the Southern District of Ohio that asserted the same claims 
on behalf of the same putative class. Watson did not name any 
franchisee defendants, but rather only named Jimmy John’s in 
No. 17‐1655                                                         3 

its  capacity  as  the  corporate  franchisor.  In  July  2015,  the 
Southern District of Ohio transferred the Watson action to the 
Northern District of Illinois.  
    On January 14, 2016, the Watson action was consolidated 
with Brunner and Whiton. Since then, the three cases have pro‐
ceeded together under the caption In re: Jimmy John’s Overtime 
Litigation.  
   B. Certification and Notice 
   In late 2015, before Watson was consolidated with Brunner 
and  Whiton,  the  district  courts  presiding  over  the  two  cases 
conditionally certified nationwide collective actions.  
     Because the two collective actions covered the same peo‐
ple and claims, the district courts ordered the parties to meet 
and confer to coordinate a process for giving notice to puta‐
tive members. During the negotiations, Jimmy John’s claimed 
that  it  did  not  maintain  employment  records  for  franchisee 
employees and thus did not have contact information for the 
vast majority of putative collective members. The parties dis‐
agreed about whether Jimmy John’s could reasonably obtain 
that information from non‐party franchisees, which led to an 
impasse in the negotiations about the notice process. Before 
they could reach an agreement, counsel for the Watson plain‐
tiffs issued 280 subpoenas to franchisees in an effort to collect 
contact information.  
    Ultimately,  Watson  was  consolidated  with  Brunner  and 
Whiton to facilitate and expedite the notice process. After fur‐
ther negotiations, the parties agreed that Jimmy John’s would 
send a  letter to the non‐party franchisees asking for contact 
information for their assistant managers. Then, Jimmy John’s 
would  provide  any  contact  information  it  received  to  the 
4                                                       No. 17‐1655 

claims administrator. In turn, the claims administrator would 
disclose to both parties the contact information for members 
who  opted  into  the  collective  action.  Plaintiffs  could  issue 
third‐party subpoenas to non‐party franchisees who did not 
voluntarily  disclose  the  contact  information.  In  February 
2016, the court entered an order reflecting the parties’ agree‐
ment.  
    Approximately 660 individuals joined the FLSA collective 
action. Of those, about 600 work at stores operated by fran‐
chisees, and 60 work at corporate‐owned stores.  
     C. Bifurcated Discovery 
    Shortly after the cases were consolidated, the district court 
stayed  all  pending  claims  against  the  franchisee  defendants 
until it decided whether Jimmy John’s could be held liable as 
a joint employer. In March 2016, the district court judge reit‐
erated that he wanted to resolve the joint‐employer issue first. 
To that end, he ordered plaintiffs to earmark their discovery 
requests as either joint‐employer‐related or merits‐related.  
    In  the  months  that  followed,  Jimmy  John’s  complained 
that  plaintiffs  were  improperly  commingling  merits  discov‐
ery  with  joint‐employer  discovery.  In  response,  the  district 
court bifurcated discovery into two phases. The district judge 
set a discovery deadline of December 2, 2016 and ordered the 
parties  to  focus  solely  on  discovery  related  to  the  joint‐em‐
ployer issue. The district court allowed the parties to depose 
thirty  named  and  opt‐in  plaintiffs,  the  franchisees  that  em‐
ployed them, and the Jimmy John’s corporate representatives 
for those franchisees.  
   By  the  time  joint‐employer  discovery  ended,  the  parties 
had  deposed  twenty  named  and  opt‐in  plaintiffs  who  were 
No. 17‐1655                                                           5 

collectively  employed  by  thirteen  franchisees.  Although 
plaintiffs were entitled to depose all thirteen franchisees, they 
only deposed five. Shortly before the discovery cut‐off date, 
plaintiffs  cancelled  the  remaining  eight  franchisee  deposi‐
tions.    
   D. The Franchisee Cases 
   Shortly  after  the  close  of  joint‐employer  discovery,  three 
opt‐in  plaintiffs  filed  collective  action  lawsuits  against  their 
franchisee employers in other federal district courts, asserting 
the same misclassification claims. Specifically, Patrick Coyne 
sued his franchisee employer in  the Eastern  District of Mis‐
souri on December 15, 2016; Jared Ruder sued his franchisee 
employer in the District of Arizona on December 19, 2016; and 
Sebastian Lucas sued his franchisee employer in the Central 
District of Illinois on December 20, 2016. Jimmy John’s was not 
named as a defendant in any of those lawsuits.   
    These  plaintiffs  claim  they  needed  to  pursue  actions 
against their franchisee employers because the FLSA statute 
of  limitations  was  running  continuously  on  those  claims. 
They  also  contend  that  they  could  not  have  originally  sued 
their franchisee employers in the Northern District of Illinois 
because that court lacked personal jurisdiction over the out‐
of‐state franchisees and lacked venue over the out‐of‐district 
franchisees. Jimmy John’s does not dispute this contention.  
   E. The Anti‐Suit Injunction  
   Jimmy John’s moved to enjoin those three plaintiffs from 
pursuing their lawsuits against the franchisee employers until 
their claims against Jimmy John’s were resolved.  
   At  the  initial  hearing  on  that  motion,  the  district  court 
asked plaintiffs’ counsel whether he had considered moving 
6                                                         No. 17‐1655 

for stays in the franchisee cases. The district court went on to 
explain:  
       I guess what I am trying to avoid is a lot of un‐
       necessary briefing if there is an accommodation 
       that, since this case is a little longer in the tooth 
       than something recently filed; and, it covers, if 
       not entirely all of the same parties, but at least 
       the  same  subjects;  and,  clearly,  whatever  hap‐
       pens in this case is going to have an impact on 
       any  other  case  involving  any  of  the  franchises 
       that may not be specifically involved as a party 
       in this case, that I just hate to see a lot of money 
       spent for no meaningful good end ….  
  The district court gave the parties time to reach an accom‐
modation “so the cases [did] not trip all over each other.” 
     The  parties  returned  two  weeks  later  because  they  were 
unable to reach an agreement. Plaintiffs’ counsel informed the 
district court that plaintiffs agreed to stay the franchisee cases 
if Jimmy John’s agreed to toll the FLSA statute of limitations 
for those cases. However, Jimmy John’s refused, claiming that 
it had no power to compel its franchisees to agree to tolling.  
    The district court granted Jimmy John’s motion for an anti‐
suit  injunction  from  the  bench.  The  district  judge  reasoned 
that an anti‐suit injunction “would be fair because if [he] or‐
der[ed]  the  plaintiffs  in  this  case  to  stay  any  proceeding  in 
some other jurisdiction, their interests are protected here.” He 
acknowledged that he did not have the power to tell other Ar‐
ticle  III  judges  “how  to  run  their  shop.”  However,  he  con‐
cluded that he did “have the power to prevent the plaintiffs 
No. 17‐1655                                                                        7 

in front of [him] from staying [sic] any actions in another ju‐
risdiction,  in  the  interest  of  harmony  and  delaying  expense 
and  overlapping  work  for  judges  doing  the  same  kind  of 
thing.” He further noted that “[t]here are all kinds of reason[s] 
that justif[y] the stay as to the parties before [him].” One week 
later,  the  district  court  issued  an  order  enjoining  the  three 
plaintiffs from pursuing their cases in other jurisdictions until 
further order of the court. 
     The next day, the district court modified the injunction to 
allow plaintiffs to file motions to toll the statute of limitations 
in the franchisee cases.3 The district judge granted this “lim‐
ited request,” but reiterated that he did not want “a [spate] of 
litigation conduct in the other cases” or “needless duplication 
or potential needless duplication.”4  
    The  district  court  has  since  issued  four  more  orders  ex‐
tending the anti‐suit injunction to additional lawsuits brought 
by opt‐in plaintiffs against their franchisee employers. In to‐
tal, the district court has now enjoined opt‐in plaintiffs from 




                                                     
    3  In a Rule 23 class action, the statute of limitations stops running on 

the date the class action is filed. Am. Pipe & Constr. Co. v. Utah, 414 U.S. 
538, 545–52 (1974). In contrast, in a collective action under the FLSA, the 
statute  of  limitations  continues  to  run  for  each  potential  opt‐in  plaintiff 
until he or she affirmatively opts into the lawsuit. 29 U.S.C. § 256.  
    4 Two of the district courts presiding over the franchisee cases have 

refused to toll the FLSA statute of limitations while the anti‐suit injunction 
is in  effect.  See  Order,  Ruder  v.  CWL Invs.  LLC, No. 16‐cv‐4460  (D.  Ariz. 
July 27, 2017), ECF No. 21; Mem. & Order, Coyne v. Four Leaf Clover Invs. 
LLC et al., No. 16‐cv‐1937, ECF No. 22 (E.D. Mo. June 9, 2017). 
8                                                                  No. 17‐1655 

proceeding  in  thirteen  lawsuits  in  twelve  federal  district 
courts.5  
                                           II. Discussion 
    We review a district court’s anti‐suit injunction for abuse 
of  discretion.  Williams  v.  Gen.  Elec.  Capital  Auto  Lease,  Inc., 
159 F.3d 266, 272 (7th Cir. 1998).  
    Plaintiffs argue that the district court abused its discretion 
by: (1) failing to analyze whether the All Writs Act authorized 
an  anti‐suit  injunction;  and  (2)  failing  to  consider  the  tradi‐
tional  preliminary  injunction  factors  or  make  the  necessary 
findings of fact and conclusions of law as required by Federal 
Rule of Civil Procedure 65. 
     A. The District Court’s Authority to Enjoin the Franchi‐
        see Cases 
    The district court never identified the source of its author‐
ity  to  issue  the  anti‐suit  injunction.  Nevertheless,  Jimmy 
John’s claims that the district court had authority to enjoin the 


                                                      
     5 Those cases are: Coyne v. Four Leaf Clover Invs., LLC, et al., No. 16‐cv‐

1937 (E.D. Mo.); Ruder v. CWL Invs. LLC, 16‐cv‐4460 (D. Ariz.); Lucas v. JJ’s 
of Macomb, Inc., No. 16‐cv‐3328 (C.D. Ill.); Mende v. Wildcat Invs., LLC, et al., 
No.  17‐cv‐286  (S.D.  Ohio);  Gibbs  v.  STP  JJ  Team  I,  LLC,  No.  17‐cv‐6238 
(W.D.N.Y.); Beck v. Savory Sandwiches, Inc., No. 17‐cv‐1009 (D. Colo.); Bu‐
ron v. Quain Enters., LLC, No. 17‐cv‐60809, (S.D. Fla.); Hart v. Donostia, LLC, 
No. 17‐cv‐134 (W.D. Tex.); Watt v. Fox Rest. Venture, LLC, et al., No. 17‐cv‐
2104 (C.D. Ill.); Buchholz, et al. v. Gourmet Subs of Charlotte, LLC, No. 17‐cv‐
231 (W.D.N.C.); Jones v. TSG Staffing, LLC, No. 17‐cv‐11388 (E.D. Mich.); 
Kroboth v. Kidds Rests., Inc., No. 17‐cv‐519 (S.D. Ill.); Mims v. WTR Enters., 
Inc.,  No.  17‐cv‐84  (N.D.  Ga.).  One  of  those  cases—Buchholz—has  pro‐
ceeded despite the anti‐suit injunction because one of the named plaintiffs 
in that case is not an opt‐in plaintiff in this action.   
No. 17‐1655                                                            9 

franchisee cases pursuant to its inherent equitable powers, the 
All Writs Act, or both.  
        1. Inherent Equitable Powers 
    As a general rule, federal district courts “avoid[] interfer‐
ence with the process of each other.” Kline v. Burke Constr. Co., 
260  U.S.  226,  229  (1922)  (quoting  Covell  v.  Heyman,  111  U.S. 
176, 182 (1884)). Accordingly, unless the lawsuits are directed 
toward the same property, “another action for the same cause 
in another jurisdiction is not precluded.” Id. at 230.  
    In some circumstances, however, a district court may en‐
join  parties  from  pursuing  duplicative  litigation  in  another 
district court. In Kerotest Mfg. Co. v. C‐O‐Two Fire Equip. Co., 
342 U.S. 180 (1952), the Supreme Court gave lower courts “an 
ample degree of discretion” to resolve issues related to dupli‐
cative litigation. Id. at 183–84. The Court explained that such 
discretion  is  necessary  because  “[w]ise  judicial  administra‐
tion, giving regard to conservation of judicial resources and 
comprehensive  disposition  of  litigation,  does  not  counsel 
rigid  mechanical  solution  of  such  problems.”  Id.  at  183.  In‐
stead, the Court held that “[t]he factors relevant to wise ad‐
ministration  …  are  equitable  in  nature.”  Id.;  see  also  Gates  v. 
Syrian Arab Republic, 755 F.3d 568, 580 (7th Cir. 2014), overruled 
on other grounds by Rubin v. Islamic Republic of Iran, 830 F.3d 470 
(7th Cir. 2016), cert. granted, 137 S. Ct. 2326 (June 27, 2017) (No. 
16‐534)  (concluding  that  “[t]he  equities  …  weigh[ed]  deci‐
sively in favor” of granting an anti‐suit injunction); Asset Al‐
location & Mgmt. Co. v. W. Emp’rs Ins. Co., 892 F.2d 566, 568, 
10                                                                       No. 17‐1655 

572 (7th Cir. 1989) (“The power is viewed as an outgrowth of 
the equitable doctrine.”).6 
    For example, we have held that a district court may enjoin 
a  defendant  from  pursuing  an  “identical”  claim  against  the 
plaintiff in another district court that should have been, but 
was  not,  asserted  as  a  compulsory  counterclaim  in  the  first 
case. See Asset Allocation, 892 F.2d at 571–72. And we have ex‐
plained  that,  if  “[t]wo  simultaneously  pending  lawsuits  in‐
volv[e] identical issues … between the same parties,” the first 
court has the power to “enjoin[] the prosecution of the second 
suit.”  Martin  v.  Graybar  Elec.  Co.,  266  F.2d  202,  204  (7th  Cir. 
1959). Avoiding duplicative litigation is desirable “to prevent 
the economic waste … which would have an adverse effect on 
the prompt and efficient administration of justice.” Id.; see also 
Gates, 755 F.3d at 579–80 (affirming district court’s decision to 
enjoin  plaintiffs  from  pursuing  duplicative  litigation  in  an‐
other district because “[s]uch duplicative litigation … wastes 
judicial and party resources and needlessly muddles proceed‐
ings in both districts”). 
            2. The All Writs Act 
    The All Writs Act also allows district courts to enjoin par‐
allel litigation in both federal and state courts under certain 
circumstances.7  The  statute  provides  that  courts  “may issue 
                                                       
      6  In  Asset  Allocation,  we  said  that  “[i]t  is  not  a  traditional  equitable 

power that the courts are exercising in these cases but a new power as‐
serted in order to facilitate the economical management of complex litiga‐
tion.” 892 F.2d at 572. 
      7 A court’s authority under the All Writs Act is not completely distinct 

from its inherent equitable powers. See Clinton v. Goldsmith, 526 U.S. 529, 
537  (1999)  (“The  All  Writs  Act  invests  a  court  with  a  power  essentially 
equitable ….”); Grupo Mexicano de Desarrollo S.A. v. All. Bond Fund, Inc., 527 
No. 17‐1655                                                                  11 

all writs necessary or appropriate in aid of their respective ju‐
risdictions and agreeable to the usages and principles of law.” 
28 U.S.C. § 1651(a). “The Supreme Court has interpreted the 
Act to authorize a federal court to ‘issue such commands … 
as may be necessary or appropriate to effectuate and prevent 
the frustration of orders it has previously issued in its exercise 
of  jurisdiction  otherwise  obtained.’”  In  re  Application  of  Cty. 
Collector of Cty. of Winnebago, Ill., 96 F.3d 890, 900 (7th Cir. 1996) 
(alteration  in original) (quoting  United States v. N.Y. Tel. Co., 
434 U.S. 159, 172 (1977)). This includes the ability to enjoin lit‐
igation in another court. See, e.g., In re VMS Sec. Litig., 103 F.3d 
1317, 1323–24 (7th Cir. 1996), overruled on other grounds by En‐
vision Healthcare, Inc. v. PreferredOne Ins. Co., 604 F.3d 983 (7th 
Cir. 2010) (affirming injunction against subsequent litigation 
in state court under the All Writs Act).  
    However,  an  anti‐suit  injunction  is  an  “extraordinary” 
form of relief. Winkler v. Eli Lilly & Co., 101 F.3d 1196, 1203–04 
(7th  Cir.  1996);  see  also  Brown  v.  Gilmore,  533  U.S.  1301,  1303 
(2001) (Rehnquist, C.J., in chambers) (“[I]njunctive relief un‐
der the All Writs Act is to be used ‘sparingly and only in the 
most critical and exigent circumstances.’” (quoting Ohio Citi‐
zens  for  Responsible  Energy,  Inc.  v.  NRC,  479  U.S.  1312,  1313 
(1986) (Scalia, J., in chambers))).  
    It is particularly rare for a federal court to enjoin litigation 
in another federal court. See Negrete v. Allianz Life Ins. Co. of N. 

                                                     
U.S. 308, 326 n.8 (1999) (noting that the power conferred by the predeces‐
sor of the All Writs Act is coextensive with a court’s equitable powers); 
Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1099 (11th Cir. 2004) (refer‐
ring to the All Writs Act as “a codification of the federal courts’ traditional, 
inherent power to protect the jurisdiction they already have”).  
12                                                       No. 17‐1655 

Am., 523 F.3d 1091, 1099 (9th Cir. 2008) (explaining that “in‐
junctions of that nature … are not typical,” but rather “appear 
to be rarae aves [rare birds]”); Grider v. Keystone Health Plan 
Cent., Inc., 500 F.3d 322, 330 (3d Cir. 2007) (“[T]he lack of cases 
in which the All Writs Act has been used to enjoin settlement 
efforts in another federal court is telling.”); Martin H. Redish 
& Megan B. Kiernan, Avoiding Death by A Thousand Cuts: The 
Relitigation of Class Certification and the Realities of the Modern 
Class Action, 99 Iowa L. Rev. 1659, 1684 n.128 (2014) (“Though 
a federal injunction against a collateral federal proceeding is 
theoretically  possible,  such  an  occurrence  is  highly  un‐
likely.”). As a result, “there is precious little authority dealing 
with injunctions directed by a district court to a court of equal 
dignity—another  federal  district  court.”  Negrete,  523  F.3d  at 
1099; see also Grider, 500 F.3d at 331 (concluding that there is 
“limited precedent in this area”).  
     It  is  more  common  for  district  courts  to  invoke  the  All 
Writs Act to enjoin litigants from pursuing parallel litigation 
in a state court. However, there are additional limitations on 
a district court’s ability to enjoin state court proceedings. Spe‐
cifically, “an injunction that halts state litigation is permissible 
only if it satisfies [the Anti‐Injunction Act].” Adkins v. Nestle 
Purina PetCare Co., 779 F.3d 481, 483 (7th Cir. 2015). That stat‐
ute provides that federal courts “may not grant an injunction 
to  stay  proceedings  in  a  State  court  except  as  expressly  au‐
thorized by Act of Congress, or where necessary in aid of its 
jurisdiction,  or  to  protect  or  effectuate  its  judgments.”  28 
U.S.C. § 2283.  
    Because  this  case  involves  a  federal‐federal  injunction, 
cases involving federal‐state injunctions are not directly ap‐
plicable. As Jimmy John’s points out, the All Writs Act allows 
No. 17‐1655                                                        13 

courts to issue injunctions that are “necessary or appropriate in 
aid  of  their  respective  jurisdictions,”  id.  § 1651(a)  (emphasis 
added), whereas the Anti‐Injunction Act only allows injunc‐
tions that are “necessary in aid of its jurisdiction.” Id. § 2283. 
Indeed,  the  Supreme  Court  has  said  that  a  court’s  “supple‐
mental  powers  [under  the  All  Writs  Act]  are  not  limited  to 
those situations where it is ‘necessary’ to issue the writ or or‐
der ‘in the sense that the court could not otherwise physically 
discharge its appellate duties.’” N.Y. Tel. Co., 434 U.S. at 173 
(quoting Adams v. United States ex rel. McCann, 317 U.S. 269, 
273 (1942)). Moreover, federal‐state injunctions implicate con‐
cerns about federalism and comity that federal‐federal injunc‐
tions do not. See Winkler, 101 F.3d at 1202–03 (explaining that 
the Anti‐Injunction Act was intended to protect “principles of 
federalism  and  comity”).  For  these  reasons,  a  court  has 
broader  authority  to  enjoin  proceedings  in  another  federal 
court than it does to enjoin proceedings in a state court. See In 
re Diet Drugs, 282 F.3d 220, 239 (3d Cir. 2002).  
    Nevertheless, because “the ‘aid of jurisdiction’ language in 
the All Writs Act parallels that of the Anti‐Injunction Act, … 
courts regularly construe the two statutes similarly with re‐
spect to their ‘aid of jurisdiction’ clauses.” Winkler, 101 F.3d at 
1203.  Thus,  although  this  case  involves  a  federal‐federal  in‐
junction, we may still look to cases involving federal‐state in‐
junctions for guidance. See Grider, 500 F.3d at 330 (explaining 
that a case involving a federal‐state injunction under the Anti‐
Injunction Act was “still instructive” in a case that involved a 
federal‐federal injunction); Negrete, 523 F.3d at 1099 (same); In 
re  Baldwin‐United  Corp.,  770  F.2d  328,  335  (2d  Cir.  1985) 
(“[C]ases  interpreting  …  the  Anti‐Injunction  Act  have  been 
helpful in understanding the meaning of the All‐Writs Act.”). 
14                                                           No. 17‐1655 

    Traditionally,  “the  ‘aid  of  jurisdiction’  exception  to  the 
Anti‐Injunction Act applie[d] only to parallel state in rem ra‐
ther than in personam actions.” Winkler, 101 F.3d at 1202. How‐
ever, “[t]here has been some limited expansion of this excep‐
tion  beyond  in  rem  actions,  most  notably  in  the  context  of 
school desegregation cases and consolidated multidistrict lit‐
igation.”  Zurich  Am.  Ins.  Co.  v.  Superior  Court  for  the  State  of 
Cal.,  326  F.3d  816,  825  (7th Cir. 2003)  (citation omitted). The 
rationale for extending the exception to school desegregation 
cases is that “conflicting orders from different courts would 
only  serve  to  make  ongoing  federal  oversight  unmanagea‐
ble.” Winkler, 101 F.3d at 1202. Similarly, in the context of mul‐
tidistrict  litigation  (“MDL”),  courts  have  reasoned  that  “the 
jurisdiction of a multidistrict court is ‘analogous to that of a 
court  in  an  in  rem  action  or  in  a  school  desegregation  case, 
where it is intolerable to have conflicting orders from differ‐
ent  courts.’”  Baldwin‐United  Corp.,  770  F.2d  at  337  (quoting 
17 C. Wright & A. Miller & E. Cooper, Federal Practice & Pro‐
cedure § 4225, at 105 n.8 (1985)).    
    This Court has held that the “necessary in aid of jurisdic‐
tion”  exception  to  the  Anti‐Injunction  Act  “empower[s]  the 
federal  court  to  enjoin  a  concurrent  state  proceeding  that 
might render the exercise of the federal court’s jurisdiction nu‐
gatory.” Winkler, 101 F.3d at 1202 (quoting Martin H. Redish, 
The Anti‐Injunction Statute Reconsidered, 44 U. Chi. L. Rev. 717, 
754  (1977)).  Put  differently,  “an  injunction  may  be  issued 
where ‘necessary to prevent a state court from so interfering 
with a federal court’s consideration or disposition of a case as 
to seriously impair the federal court’s flexibility and authority 
to decide that case.’” Id. at 1201 (quoting Atl. Coast Line R.R. v. 
Bhd. of Locomotive Eng’rs, 398 U.S. 281, 295 (1970)).  
No. 17‐1655                                                           15 

     In Winkler, we held that the “in aid of jurisdiction” excep‐
tion to the Anti‐Injunction Act allows district courts presiding 
over MDL proceedings to “issu[e]  injunctions  to  protect  the 
integrity of their rulings, including pre‐trial rulings like dis‐
covery orders, as long as the injunctions are narrowly crafted 
to prevent specific abuses which threaten the court’s ability to 
manage the litigation effectively and responsibly.” Id. at 1203. 
There,  “the  district  court  quite  reasonably  believed  that  the 
plaintiffs were resorting to the state courts for the specific pur‐
pose of evading its ruling denying discovery.” Id. at 1202. We 
reasoned that “an express purpose of consolidating multidis‐
trict litigation for discovery is to conserve judicial resources 
by avoiding duplicative rulings,” and thus district courts have 
a statutory duty to manage MDLs “as efficiently as possible.” 
Id. (footnote omitted). We therefore concluded that, “[w]here 
a litigant’s success in a parallel state court action would make 
a nullity of the district court’s ruling, and render ineffective its 
efforts effectively to manage the complex litigation at hand, 
injunctive relief is proper.” Id. 
    More recently, however, we interpreted “in aid of jurisdic‐
tion” narrowly. See Adkins, 779 F.3d at 483–84. In Adkins, we 
said  that  “[m]any  decisions  by  the  Supreme  Court  over  the 
last 30 years tell us that ‘jurisdiction’ means adjudicatory com‐
petence.” Id. at 484. And we explained that “[w]e have never 
viewed parallel in personam actions as interfering with the ju‐
risdiction of either court.” Id. (quoting Vendo Co. v. Lektro‐Vend 
Corp., 433 U.S. 623, 642 (1977) (plurality opinion)). At the same 
time, we  acknowledged that  there  might be  “extreme situa‐
tions in which a state court could imperil a federal court’s ad‐
judicatory  power  over  in  personam  actions,”  citing  our  prior 
decision in Winkler as an example. Id. at 485. We also recog‐
nized  that  state  litigation  can  affect  federal  litigation  if  the 
16                                                        No. 17‐1655 

state  court  reaches  a  final  decision  first,  thus  potentially  re‐
sulting in claim and issue preclusion. Id. at 484. However, we 
clarified that “the potential effect of one suit on the other does 
not  justify  an  injunction.”  Id.  Thus,  although  the  parties  ar‐
gued that ending the parallel state litigation would be “pru‐
dent,  beneficial,  [and]  helpful,”  we  rejected  “the  unstated 
premise … that [the Anti‐Injunction Act] allows whatever a 
federal  court  thinks  is  good  litigation  management.”  Id.  at 
485.  
        3. The District Court Lacked Authority to Enjoin the Fran‐
           chisee Cases 

   With these principles in mind, we now turn to the present 
case. Here, Jimmy John’s argues that the anti‐suit injunction 
was  authorized  under  the  district  court’s  inherent  equitable 
powers and/or the All Writs Act because it was necessary to 
prevent duplicative litigation, avoid inconsistent rulings, and 
protect the district court’s pretrial orders regarding discovery 
and notice procedures. These arguments are unavailing. 
    First, Jimmy John’s argument regarding duplicative litiga‐
tion is not persuasive. In cases where a district court enjoined 
duplicative litigation in another district court pursuant to its 
inherent equitable powers, the court enjoined identical litiga‐
tion between the same parties. See Kerotest, 342 U.S. at 183 (af‐
firming stay of litigation in the Delaware district court to al‐
low  litigation  in  the  Northern  District  of  Illinois  to  proceed 
because “the whole of the war and all the parties to it are in 
the Chicago theatre” (quoting Kerotest Mfg. Co. v. C‐O Two Fire 
Equip. Co., 189 F.2d 31, 34 (3d Cir. 1951))); Asset Allocation, 892 
F.2d at 572 (holding that the district court had authority “to 
enjoin the defendant from bringing a separate suit against the 
plaintiff in  another court”); Martin, 266 F.2d at 203 (holding 
No. 17‐1655                                                                       17 

that the district court had discretion to issue an anti‐suit in‐
junction  where  “there  were  two  actions  between  the  same 
parties involving identical issues pending at the same time in 
two United States District Courts”). Because the parties were 
identical in those cases, it was possible to resolve the parallel 
litigation in one forum rather than two. See Kerotest, 342 U.S. 
at 183 (“The Chicago suit when adjudicated will bind all the 
parties in both cases. Why, under the circumstances, should 
there be two litigations where one will suffice?” (quoting Ker‐
otest, 189 F.2d at 34)). Accordingly, it made sense to halt litiga‐
tion in one court to promote efficiency and conserve judicial 
resources. See Martin, 266 F.2d at 204. In other words, “[t]he 
premise behind a decision to enjoin concurrent proceedings 
in  another  federal  district  court  is  that  the  proceedings  in‐
volve the same parties and issues.” Katz v. Lear Siegler, Inc., 909 
F.2d 1459, 1463 (Fed. Cir. 1990).  
    Here,  in  contrast,  Jimmy  John’s  is  not  a  party  to  the  en‐
joined franchisee cases. Although those lawsuits involve the 
same  legal  claims,  they  were  brought  against  different  de‐
fendants:  the  franchisee  employers.8  Plaintiffs  contend,  and 
                                                     
    8 Jimmy John’s argues that the district court could still enjoin the fran‐

chisee cases because Jimmy John’s and the franchisees are in privity with 
each  other.  To  support  this  argument,  Jimmy  John’s  relies  on  Urbain  v. 
Knapp Bros. Mfg. Co., 217 F.2d 810 (6th Cir. 1954). In that case, the Sixth 
Circuit held that, “[i]f the plaintiffs in the cases are identical and the de‐
fendants in one case are in privity with those in the other, even though not 
formal parties, the District Court which first obtains jurisdiction has the 
right … to enjoin proceedings brought later in another district, especially 
when numerous steps have been taken in the court whose jurisdiction was 
first  invoked.”  Id.  at  815.  However,  that  decision  is  not  binding  on  this 
Court. Moreover, in concluding that the defendants were in privity, the 
Urbain court relied on the fact that the defendant in the first action agreed 
in writing to defend the second suit and to indemnify the defendants in 
18                                                                     No. 17‐1655 

Jimmy John’s does not dispute, that the franchisee defendants 
cannot be joined in this case because the Northern District of 
Illinois lacks personal jurisdiction over the out‐of‐state fran‐
chisee  defendants  and  lacks  venue  over  the  out‐of‐district 
franchisee defendants. Thus, unlike in the cases cited above, 
it is not possible to resolve the litigation against Jimmy John’s 
and the franchisee employers in a single forum. As a result, 
this case does not raise the same concerns about efficiency and 
conservation of judicial resources. Moreover, we have previ‐
ously suggested that an anti‐suit injunction is not warranted 
in  these  circumstances.  See  Asset  Allocation,  892  F.2d  at  574 
(“[T]he district judge had no possible ground for enjoining the 
suit in California from proceeding against  a defendant over 
which the district court in Illinois might not be able to obtain 
jurisdiction.”). In short, the franchisee suits are not duplica‐
tive. See Grider, 500 F.3d at 330 (concluding that actions that 
did not involve the same defendant were “not actually ‘paral‐
lel’ proceedings”).  
    Next, Jimmy John’s argues that the anti‐suit injunction is 
necessary to prevent conflicting interpretations of written pol‐
icies that overlap across the cases. At bottom, this argument 
amounts to nothing more than a fear that the district courts 
presiding over the franchisee cases might reach a final deci‐
sion on the merits before this case or, at the very least, make 
legal  determinations  that  could  affect  the  present  litigation. 
However, “the potential effect of one suit on the other does 
not justify an injunction.” Adkins, 779 F.3d at 484; see also Klay, 
376 F.3d at 1102–03 (“The simple fact that litigation involving 
                                                       
the  second  action.  See  id.  at  811,  814.  There  is  no  evidence  of  a  similar 
agreement  between  Jimmy  John’s  and  the  franchisee  employers  in  this 
case.  
No. 17‐1655                                                                19 

the  same  issues  is  occurring  concurrently  in  another  forum 
does not sufficiently threaten the court’s jurisdiction as to war‐
rant an injunction under [the All Writs Act].”). There are less 
drastic  means—namely,  issue  preclusion—to  address  this 
concern. 
    Jimmy John’s final argument—that the anti‐suit injunction 
was necessary to protect the district court’s pretrial orders re‐
garding discovery and notice—also fails for several reasons. 
First, the district court never mentioned the need to protect its 
pretrial  rulings  when  it  issued  the  anti‐suit  injunction.  In‐
stead,  the  district  court  alluded  to  efficiency  concerns  that, 
standing  alone,  are  insufficient.  See  Adkins,  779  F.3d  at  485. 
Rule 65 requires that any order granting an injunction “state 
the reasons why it issued.” Fed. R. Civ. P. 65(d)(1)(A). Among 
other things, this requirement ensures “meaningful appellate 
review.” H–D Mich., LLC v. Hellenic Duty Free Shops S.A., 694 
F.3d 827, 845 (7th Cir. 2012). Thus, Jimmy John’s post‐hoc rea‐
soning for the district court’s injunction is not entitled to any 
weight.  
    Second, even if we accept Jimmy John’s proffered reason 
for  the  injunction,  our  precedent  does  not  support  the  issu‐
ance of an anti‐suit injunction in such circumstances. Jimmy 
John’s  relies  primarily  on  our  decision  in  Winkler,9  but  our 

                                                     
    9  Jimmy John’s also relies on our decision in VMS Securities, 103 F.3d 

at 1317, for the proposition that district courts may use the All Writs Act 
to protect their discovery orders. That case, however, says nothing of the 
sort. Rather, we held that a district court could enjoin plaintiffs from pur‐
suing litigation in state court that attempted an “end run” around the dis‐
trict court’s class action settlements and final judgment. Id. at 1324–25; see 
also Adkins, 779 F.3d at 486 (“In VMS Securities the district court issued an 
injunction to protect the final decision in a class suit.”). We have since ex‐
20                                                             No. 17‐1655 

holding in that case was limited to the MDL context. See 101 
F.3d at 1203. In reaching that conclusion, we relied heavily on 
the unique nature of such proceedings. For example, we ex‐
plained that “[t]he district[] courts’ power to control multidis‐
trict litigation is established by statute, and … with that power 
comes the duty to exercise it as efficiently as possible.” Id. at 
1202 (citing 28 U.S.C. § 1407). We also emphasized that “[a]n 
important aspect of that control is to prevent predatory dis‐
covery” and that “an express purpose of consolidating multi‐
district  litigation  for  discovery  is  to  conserve  judicial  re‐
sources by avoiding  duplicative rulings.” Id. Because this is 
not an MDL, Winkler does not apply.  
    Nevertheless, Jimmy John’s argues that the rationale un‐
derlying Winkler is still relevant because the district court here 
was  responsible  for  efficiently  managing  three  consolidated 
class actions. However, we have not expanded the “in aid of 
jurisdiction” exception of the Anti‐Injunction Act beyond in 
rem actions, school desegregation cases, and MDLs. See Zur‐
ich, 326 F.3d at 825–26. Indeed, in Adkins, we referred to Win‐
kler  as  an  “extreme  situation[]”  in  which  the  exception  ex‐
tended  beyond  in  rem  actions.  779  F.3d  at  485.  Some  of  our 
sister circuits have similarly limited the expansion of this ex‐
ception.  See,  e.g.,  Tooele  Cty.  v.  United  States,  820  F.3d  1183, 
1190–91  (10th  Cir.  2016)  (refusing  to  apply  Winkler  to  non‐
MDL cases); In re Life Inv’rs Ins. Co. of Am., 589 F.3d 319, 331–
32  &  n.11  (6th  Cir.  2009)  (declining  to  extend  the  “in  aid  of 
jurisdiction” exception to a non‐MDL complex class action). 


                                                       
plained that “[n]othing in VMS Securities supports the propriety of an in‐
junction while the federal case remains in process.” Adkins, 779 F.3d at 486. 
Thus, VMS Securities is not instructive here. 
No. 17‐1655                                                                          21 

Because we interpret “in aid of jurisdiction” the same way un‐
der the All Writs Act, these cases counsel against expanding 
Winkler beyond the MDL context.  
    Moreover, even where courts of appeals have upheld anti‐
suit injunctions in non‐MDL class actions, they have done so 
only  in  cases  where  the  injunction  was  necessary  to  protect 
pending or finalized class settlements.10 Absent a pending set‐
tlement or final judgment, those same courts have held that 
an  anti‐suit  injunction  is  not  appropriate.  See,  e.g.,  Negrete, 
523 F.3d at 1102–03 (holding that a non‐MDL court abused its 
discretion by enjoining parallel litigation where a class settle‐
ment  was  not  imminent).  Here,  the  parties  have  not  settled 



                                                     
    10 See, e.g., Lorillard Tobacco Co. v. Chester, Willcox & Saxbe, 589 F.3d 835, 

848–49 (6th Cir. 2009) (concluding that an anti‐suit injunction of state court 
proceedings was necessary in aid of district court’s jurisdiction over com‐
plex class settlement fund in a non‐MDL case); Liles v. Del Campo, 350 F.3d 
742,  746–47  (8th  Cir.  2003)  (holding  that  district  court  did  not  abuse  its 
discretion by enjoining related federal litigation because it was “necessary 
to ensure the enforceability of the order approving the preliminary settle‐
ment  and  to  prevent  further  draining  of  the  limited  settlement  fund”); 
Hanlon v. Chrysler Corp., 150 F.3d 1011, 1025 (9th Cir. 1998) (affirming an 
anti‐suit injunction as necessary in aid of district court’s jurisdiction where 
the district court had temporarily approved nationwide class settlement); 
Battle  v.  Liberty  Nat’l  Life  Ins.  Co.,  877  F.2d  877,  880–82  (11th  Cir.  1989) 
(holding that a district court’s injunction of state court proceedings was 
necessary in aid of its jurisdiction over non‐MDL complex class action that 
had  already  reached  settlement  and  final  judgment);  In  re  Sch.  Asbestos 
Litig., No. 83‐0268, 1991 WL 61156, at *2–4 (E.D. Pa. Apr. 16, 1991), aff’d 
mem., 950 F.2d 723 (3d Cir. 1991) (affirming district court’s injunction of 
state court proceedings in a non‐MDL complex class action where the par‐
ties were on the verge of settlement, there was a settlement fund, and the 
parties had met to discuss forming a settlement committee).
22                                                        No. 17‐1655 

and no one contends that settlement is imminent. Thus, those 
cases are distinguishable.  
     In  short,  Jimmy  John’s  does  not  cite  to  a  single  case  in 
which a non‐MDL court has enjoined parallel litigation in cir‐
cumstances like this. Each case that Jimmy John’s relies on is 
distinguishable  because  they  involved  MDL  proceedings; 
pending or final class settlements and judgments; duplicative 
litigation  between  the  same  parties;  or  some  combination 
thereof.  
     Finally, even if we were inclined to extend Winkler beyond 
the MDL context, an anti‐suit injunction was not necessary or 
appropriate  to  protect  the  district  court’s  pretrial  rulings  in 
this case. Jimmy John’s argues that the franchisee lawsuits are 
an end run around the district court’s orders regarding bifur‐
cated discovery and notice procedures. Specifically, it argues 
that if the franchisee lawsuits are allowed to advance, plain‐
tiffs could proceed directly to merits discovery, obtain more 
franchisee discovery, obtain contact information for more as‐
sistant store managers, and send new rounds of notice to the 
same assistant store managers.  
     The record does not suggest that the franchisee cases were 
filed to evade the district court’s pretrial orders. Rather, plain‐
tiffs repeatedly told the district court that they were filing the 
franchisee  cases  because  the  statute  of  limitations  was  run‐
ning  against  those  claims.  Indeed,  plaintiffs  even  agreed  to 
stay the franchisee cases if the statute of limitations was tolled 
pending  this  litigation.  Jimmy  John’s  concern  that  plaintiffs 
are  attempting  to  obtain  additional  franchisee  discovery  is 
equally unfounded given that plaintiffs did not even take all 
of the franchisee depositions that they were entitled to in this 
case. Therefore, unlike in Winkler, the district court here could 
No. 17‐1655                                                         23 

not have “reasonably believed that the plaintiffs were resort‐
ing to [other] courts for the specific purpose of evading its rul‐
ing[s]” 101 F.3d at 1202.  
     Additionally, while it is true that plaintiffs could proceed 
directly to  merits  discovery in the franchisee  cases,  it is  un‐
clear how this would interfere with the district court’s discov‐
ery rulings in this case. The district court ordered the parties 
to focus solely on information relevant to the joint employer 
issue for the first phase of discovery ending on December 2, 
2016. However, that deadline had passed by the time the dis‐
trict court issued the anti‐suit injunction, and the district court 
has not made any rulings as to how merits discovery should 
proceed. Moreover, the district court has numerous case man‐
agement tools at its disposal to prevent inconsistent discovery 
orders in the future. See In re Eli Lilly & Co. (Cephalexin Mono‐
hydrate)  Patent  Litig.,  446  F.  Supp.  242,  244  (J.P.M.L.  1978) 
(“[C]onsultation and cooperation among the three concerned 
district  courts,  if  deemed  appropriate  by  those  courts,  cou‐
pled with the cooperation of the parties, would be sufficient 
to  minimize  the  possibility  of  conflicting  pretrial  rulings.”); 
see also Fed. Judicial Ctr., Manual for Complex Litigation § 20.14, 
at  227  (4th  ed.  2004)  (listing  ways  for  judges  to  “coordinate 
proceedings  in  their  respective  courts  to  avoid  or  minimize 
duplicative activity and conflicts”). Thus, an anti‐suit injunc‐
tion  is  not  necessary  or  appropriate  to  protect  the  district 
court’s discovery orders. Clinton, 526 U.S. at 531, 537 (holding 
that a lower court’s injunction was neither “‘in aid of’ its … 
jurisdiction … nor ‘necessary or appropriate’” under the All 
Writs  Act  because  there  were  “alternative  remedies  availa‐
ble”). 
24                                                        No. 17‐1655 

     Nor will allowing the franchisee lawsuits to proceed inter‐
fere  with  the  notice  process  in  this  case.  Plaintiffs  are  not 
barred from suing their franchisee employers under the FLSA 
simply because they have also sued Jimmy John’s as the fran‐
chisor.  See  Akins  v.  Worley  Catastrophe  Response,  LLC,  921  F. 
Supp. 2d 593, 598 (E.D. La. 2013) (“Had Congress wished to 
limit the number of collective actions that could be brought 
against an employer, it could have said that only ‘one action 
to  recover’  may  be  maintained  on  behalf  of  a  group  of  em‐
ployees. It did not do so.”). Indeed, plaintiffs frequently sue 
both  their  franchisee  employer  and  the  franchisor  for  FLSA 
violations  under  a  joint  employer  theory.  See,  e.g.,  Orozco  v. 
Plackis, 757 F.3d 445 (5th Cir. 2014). Moreover, even if plain‐
tiffs who are participating in the franchisee cases give notice 
to additional assistant store managers regarding their claims 
against the franchisee employers, that will not interfere with 
the notice process in this case because the notice period has 
closed.   
     In sum, the district court lacked authority to enjoin plain‐
tiffs from pursuing their claims against the franchisee defend‐
ants in other district courts. 
      B. Traditional Injunction Analysis and Rule 65 
    Even  if the district court had authority to issue  the anti‐
suit injunction under the All Writs Act or its inherent equita‐
ble powers, that would not end our inquiry. “[A] district court 
must still determine whether an injunction is an appropriate 
exercise of its authority.” Zurich, 326 F.3d at 824; see also Win‐
kler, 101 F.3d at 1203 (“[P]ower alone is insufficient to sustain 
the entry of an injunction. We must also determine whether 
the injunction was a proper expression or exercise of that au‐
thority.”) (citation omitted).  
No. 17‐1655                                                        25 

    Here, plaintiffs argue that the district court abused its dis‐
cretion by failing to consider the traditional factors for grant‐
ing an injunction and failing to make the requisite findings of 
fact and conclusions of law. We agree.  
    As a general rule, a plaintiff seeking a preliminary injunc‐
tion must establish that he is likely to succeed on the merits, 
there is no adequate remedy at law, he is likely to suffer irrep‐
arable harm absent such relief, the balance of equities tips in 
his favor,  and  an injunction is in the public  interest. See  Ty, 
Inc. v. Jones Group., Inc., 237 F.3d 891, 895 (7th Cir. 2001). More‐
over, under Rule 65(d), “[e]very order granting an injunction 
…  must  …  state  the  reasons  why  it  issued.”  Fed.  R.  Civ.  P. 
65(d). Finally, just as “the court must find the facts specially 
and state its conclusions of law separately” when it presides 
over a bench trial, “the court must similarly state the findings 
and conclusions that support its action” when it “grant[s] or 
refus[es] an interlocutory injunction.” Fed. R. Civ. P. 52(a).  
    Here, the district judge’s reasoning for the anti‐suit injunc‐
tion was insufficient. He pointed to “harmony and delaying 
expense  and  overlapping  work  for  judges  doing  the  same 
kind of thing.” He said “[t]here are all kinds of reason[s] that 
justif[y] the stay as to the parties before me,” but did not fur‐
ther elaborate on those reasons. Moreover, he did not state the 
legal conclusions supporting the injunction or identify the rel‐
evant legal standard. And Jimmy John’s concedes that the dis‐
trict  court  did  not  mention  or  otherwise  address  the  tradi‐
tional injunction factors.  
    Jimmy  John’s  argues  that  these  omissions  were  not  an 
abuse of discretion because Rule 65 and the traditional injunc‐
tion factors do not apply to injunctions issued under the All 
Writs Act. Jimmy John’s is mistaken. We have stated that anti‐
26                                                                     No. 17‐1655 

suit injunctions “must also be supported by the traditional eq‐
uitable requirements such as irreparable harm for which there 
is no adequate remedy at law.” Zurich, 326 F.3d at 824. And 
we have also made clear that Rule 65 applies to anti‐suit in‐
junctions. Adkins, 779 F.3d at 483 (quoting Fed. R. Civ. P. 65) 
(“Rule 65(d)(1)(A) … provides that every order issuing an in‐
junction must ‘state the reasons why it issued.’”).11 
   In Adkins, the parties proffered their own arguments as to 
why the district court had enjoined class members from pros‐
ecuting a similar class action in state court. 779 F.3d at 482–83. 

                                                       
      11 There is a circuit split on this issue. The First, Fourth, and Fifth Cir‐

cuits agree that Rule 65 and traditional injunction rules apply to anti‐suit 
injunctions. See Scardelletti v. Debarr, 265 F.3d 195, 212 (4th Cir. 2001), rev’d 
on other grounds, Devlin v. Scardelletti, 536 U.S. 1 (2002) (finding “no reason 
to distinguish between All Writs Act injunctions and other injunctions that 
must comply with Rule 65” because “an All Writs Act injunction, like any 
other injunction, compels obedience under threat of contempt” and “im‐
plicates the same twin purposes of providing fair notice of what an injunc‐
tion requires and of facilitating appellate review”); Fla. Med. Ass’n, Inc. v. 
U.  S.  Depʹt  of  Health,  Educ.  &  Welfare,  601  F.2d  199,  202  (5th  Cir.  1979) 
(“[T]he All Writs Act does not free a district court from the restraints of 
Rule 65.”); Ben David v. Travisono, 495 F.2d 562, 563 (1st Cir. 1974) (explain‐
ing that Rule 52 and Rule 65 embody “the common sense rule that a court 
should  let  the  parties  and  an  appellate  court  know  why  it  acts,  and  on 
what factual basis,” and thus, “[w]hether proceeding under the All Writs 
Act or not, a district court has no license to ignore that requirement”). The 
Second  and  Eleventh  Circuits  have  held  otherwise.  See  Baldwin‐United 
Corp., 770 F.2d at 338–39 (“Injunctions issued under the authority of the 
All‐Writs  Act  stem  from  very  different  concerns  than  those  motivating 
preliminary injunctions governed by Fed. R. Civ. P. 65”); Klay, 376 F.3d at 
1100 (footnote omitted) (“The requirements for a traditional injunction do 
not apply to injunctions under the All Writs Act because a court’s tradi‐
tional power to protect its jurisdiction, codified by the Act, is grounded in 
entirely separate concerns.”). 
No. 17‐1655                                                          27 

However, “when we sought to learn the district court’s view 
of this subject, we were stymied” because “the district judge 
ha[d] not explained why he entered the injunction.” Id. at 483. 
Although  the  district  court  had  provided  “some  hints,”  we 
concluded that this was not enough to satisfy Rule 65. Id. We 
explained that, “[b]efore issuing an injunction, a judge must 
identify the appropriate legal standard and make the findings 
of law and fact required by that standard.” Id. Moreover, we 
cited  the  traditional  preliminary  injunction  factors  and  said 
that  “an  injunction  that  halts  state  litigation  is  permissible 
only  if  it  satisfies  [the Anti‐Injunction Act]  in  addition  to the 
traditional factors.” Id. (emphasis added). We reversed the in‐
junction because “[t]he district judge was silent about every‐
thing that matters.” Id.  
     It follows that the same requirements apply in the context 
of  the  federal‐federal  injunction  at  issue  here.  After  all,  the 
district court’s authority for both actions is the same: the All 
Writs  Act.  Although  the  Adkins  court  only  mentioned  the 
Anti‐Injunction Act, that statute does not give a court unlim‐
ited  authority.  Rather,  it  limits  the  authority  that  a  court 
would otherwise have under the All Writs Act if state litiga‐
tion is involved. See Carlough v. Amchem Prods., Inc., 10 F.3d 
189,  201  n.9  (3d  Cir.  1993)  (“While  the  Anti‐Injunction  Act 
does  not  provide  positive  authority  for  issuance  of  injunc‐
tions, it describes those situations where injunctions are not 
permitted. The All‐Writs Act, by contrast, grants the federal 
courts  the authority  to  issue  injunctions  where  necessary  in 
aid of their jurisdiction.”). Thus, under Adkins, a district court 
that uses the All Writs Act to enjoin proceedings in another 
court, whether federal or state, must analyze the traditional 
28                                                            No. 17‐1655 

injunction factors and comply with Rule 65. Compliance with 
the rule did not occur in this instance.12  
                                           III. Conclusion 
    For the foregoing reasons, we REVERSE the judgment of the 
district court. 




                                                       
      12 In light of our analysis, we need not address plaintiffs’ argument 

that the anti‐suit injunction impinges their rights under the First Amend‐
ment and the National Labor Relations Act (“NLRA”).